 



Exhibit 10.2
SUPPLEMENTAL INDENTURE
     This SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) is dated as of
October 31, 2007, between PolyMedica Corporation, a Massachusetts corporation
(the “Company”), and LaSalle Bank National Association, as trustee (together
with its successors in trust, the “Trustee”), under the Indenture (as
hereinafter defined).
     WHEREAS, the Company and the Trustee are parties to an Indenture, dated as
of September 19, 2006 (the “Indenture”), pursuant to which the Company issued
its 1.00% Convertible Subordinated Notes due September 15, 2011 (the
“Securities”);
     WHEREAS, on August 27, 2007, the Company entered into an Agreement and Plan
of Merger (the “Merger Agreement”) with Medco Health Solutions, Inc. (“Medco”)
and Macq Corp. (“Macq”), a wholly owned subsidiary of Medco, pursuant to which
Macq will merge with and into the Company, with the Company being the surviving
company and a wholly owned subsidiary of Medco (the “Merger”);
     WHEREAS, Section 5.11 of the Indenture provides that upon certain events,
including a merger to which the Company is a party, the Company shall execute
and deliver to the Trustee a supplemental indenture providing that, at and after
the effective time of such merger, the Holder of each Security then outstanding
shall have the right to convert such Security into cash and, with respect to the
portion of the Conversion Obligation in excess (if any) of the principal amount
of Securities being converted, the kind and amount of shares of stock and other
securities and property (including cash) receivable upon such merger by a holder
of the number of shares of Common Stock deliverable upon conversion of such
Security immediately prior to such merger;
     WHEREAS, Section 12.01 of the Indenture provides that the Company and the
Trustee, may amend or supplement the Indenture or the Securities without notice
to or consent of any Securityholder to comply with Section 5. 11;
     WHEREAS, the execution and delivery of this instrument has been duly
authorized and all conditions and requirements necessary to make this instrument
a valid and binding agreement have been duly performed and complied with; and
     WHEREAS, this Supplemental Indenture is being executed simultaneously with
the closing of the Merger;
     NOW, THEREFORE, in consideration of the premises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Securityholders, as follows:
ARTICLE 1. EFFECT OF MERGER
     Section 1.01. In accordance with Section 5.11 of the Indenture, upon the
surrender for conversion of any of the Securities, the Holder thereof shall have
the right to receive, in lieu of cash and Common Stock of the Company, the
amount of cash that such

1



--------------------------------------------------------------------------------



 



Holder would have been entitled to receive upon the Merger had the Securities
been converted immediately prior to the Merger. For the avoidance of doubt, a
Holder shall not be entitled to any payment with respect to any Additional
Shares issued under Section 4.02 of the Indenture unless it surrenders its
Securities for conversion within the time period specified in
Section 5.01(b)(iii), and provided further, for any Securities converted during
such period, the Conversion Price shall be $47.9028, the Conversion Rate shall
be 20.8756 shares of Common Stock and the Volume Weighted Average Price of the
Common Stock shall be $53.00 per share.
ARTICLE 2. MISCELLANEOUS
     Section 2.01. Capitalized terms used herein and not defined herein have the
meanings ascribed to such terms in the Indenture.
     Section 2.02. This Supplemental Indenture shall become effective as of the
date hereof at such time as executed counterparts of this Supplemental Indenture
have been delivered by each party hereto to the other party thereto.
     Section 2.03. On the date hereof, the Indenture shall be supplemented and
amended in accordance herewith, and this Supplemental Indenture shall form part
of the Indenture for all purposes, and the Holder of every Security heretofore
or hereafter authenticated and delivered under the Indenture shall be bound
thereby. The Trustee accepts the trusts created by the Indenture, as amended and
supplemented by this Supplemental Indenture, and agrees to perform the same upon
the terms and conditions of the Indenture, as amended and supplemented by this
Supplemental Indenture.
     Section 2.04. This Supplemental Indenture shall be deemed to be
incorporated in, and made a part of, the Indenture. The Indenture, as amended
and supplemented by this Supplemental Indenture, shall be read, taken and
construed as one and the same instrument and all provisions in the Indenture and
the Securities shall remain in full force and effect in accordance with the
terms thereof and as amended and supplemented by this Supplemental Indenture.
     Section 2.05. In case any one or more of the provisions contained in this
Supplemental Indenture shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Supplemental Indenture, but this
Supplemental Indenture shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.
     Section 2.06. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
     Section 2.07. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity and sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which are made
solely by the Company.

2



--------------------------------------------------------------------------------



 



     Section 2.08. In entering into this Supplemental Indenture, the Trustee
shall be entitled to the benefit of every provision of the Indenture and the
Securities relating to the conduct or affecting the liability of or affording
protection to the Trustee, whether or not elsewhere herein so provided.
     Section 2.09. All covenants and agreements in this Supplemental Indenture
by the Company and the Trustee shall bind their respective successors and
assigns. Nothing in this Supplemental Indenture, express or implied, shall give
to any person, other than the parties hereto and their successors under the
Indenture and the Holders of the Securities, any benefit of any legal or
equitable right, remedy or claim under the Indenture.
     Section 2.10. This Supplemental Indenture shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to principles of conflicts of law.
[Signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed as of the day and year first above written.

            POLYMEDICA CORPORATION
      By:   /s/ Patrick T. Ryan     Name:  Patrick T. Ryan       Title:  Chief
Executive Officer         LASALLE BANK NATIONAL ASSOCIATION, as Trustee
      By:   /s/ Margaret M. Muir     Name:  Margaret M. Muir       Title:  First
Vice President      

[Supplemental Indenture Signature Page]

